DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  recites the limitation "wherein the semiconductor laser comprises a grating pattern formed into the ridge portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claims 3 and 1.  Claim 3 recites “wherein the second optical waveguide of the SFW emitter is disposed in a ridge portion of the optical apparatus that extends from the base portion”; therefore the ridge portion contains the second optical waveguide, which in agreement to claim 1, is part of the SFW emitter. However, the limitation of claim 5 appears to contradict this because the semiconductor laser is stated to comprise a grating pattern formed in this ridge pattern. The location of the grating pattern is therefore uncertain. Examiner has interpreted the claim as the grating being along a ridge waveguide of the semiconductor laser, similar to the structure shown in Fig. 8A. Clarification and correction of claim 5 (and/or claims 1 and 3) are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xia et al. “Photonic Integration Using Asymmetric Twin-Waveguide (ATG) Technology: Part I—Concepts and Theory”, IEEE Journal of Selected Topics in Quantum Electronics, vol. 11, no. 1, pp. 17-29 (2005).

With regard to claim 1, Xia discloses (p. 21) an apparatus comprising a semiconductor laser (ATG laser), and  emitter ( a semiconductor optical amplifier  SOA) which receives the output of the semiconductor laser. The SOA (shown in Fig. 4b) comprises an emitter (coupled with the semiconductor laser) comprising a first optical waveguide (passive waveguide) evanescently coupled with a second optical waveguide (quantum well active waveguide), wherein the first optical waveguide and the second optical waveguide are collectively configured to selectively propagate only a first mode of a plurality of optical modes. P. 21, 2nd complete para., “As long as the gain is sufficiently large, the odd mode e contribution to the output field will dominate over the even mode..” Because the structure of the 
With regard to claim 2, the first optical waveguide and the second optical waveguide are spaced apart by a spacer layer (separation layer, Fig. 2(a)).
With regard to claim 3, the topmost waveguide is etched into a ridge (p. 20, 1st incomplete para. and figs. 3 and 5).
With regard to claim 4, in an alternative embodiment the topmost waveguide is tapered, i. e. has different widths along the ridge portion, with the result that confinement of the first mode is altered as an optical signal propagates through the second optical waveguide (Fig. 5).
With regard to claim 13, the optically active region comprises quantum wells (Fig. 4b).

Claim 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. “Photonic Integration Using Asymmetric Twin-Waveguide (ATG) Technology: Part I—Concepts and Theory”, IEEE Journal of Selected Topics in Quantum Electronics, vol. 11, no. 1, pp. 17-29 (2005) in view of Jiang et al. (US 2015/0277036).
With regard to claims 18-19, Xia discloses an apparatus comprising a semiconductor laser (ATG laser), and  emitter ( a semiconductor optical amplifier  SOA) which receives the output of the semiconductor laser. The SOA (shown in Fig. 4b) comprises an emitter (coupled with the semiconductor nd complete para., “As long as the gain is sufficiently large, the odd mode e contribution to the output field will dominate over the even mode..” Because the structure of the waveguides in the SOA disclosed by Xia is the same as described in Applicant’s invention, it is assumed they provide the claimed function of a supermode filtering waveguide. Xia discloses that the SOA can be simply integrated with an ATG laser. “First, the ATG structure allows the integration of high-performance SOAs, which are essential optical elements in advanced PICs”.  The integration of semiconductor optics involves configuring all the component chips onto a semiconductor substrate (for the structure, see Fig. 2a where twin waveguides are formed on a substrate).  Therefore, the limitations “semiconductor laser formed on a substrate” and “supermode filtering waveguide (SFW) emitter formed on the substrate” are inherent, or in the alternative, would have been obvious to one skilled in the art, e. g. an electrical or optical engineer in order to make a compact, optically stable device.
Xia do not disclose that apparatus comprises a photonic chip comprising an optical component, separate from the semiconductor laser and supermode filtering waveguide emitter. However, Jiang teaches in the same field of endeavor,  an optical system comprising an edge coupler (inverted taper tip 301 in Fig. 3 or Fig. 2, para. [0022-0023]) on a photonic chip. The edge coupler is configured to couple light from a photonic chip (e. g. silicon chip) to an optical fiber, with reduced optical mode field dimension mismatch (para. [0002]).  Coupling the optical system of Jiang to the output of the apparatus of Xia, results in the claimed invention. One skilled in the art, e. g. an optical engineer, would have found it obvious to make this combination to efficiently couple light from the apparatus of Xia into an optical fiber for use in an optical communication network.

With regard to claims 14-15, Xia discloses an master oscillator power amplifier  comprising a semiconductor laser (ATG laser), and  emitter ( a semiconductor optical amplifier  SOA) which receives the output of the semiconductor laser. The SOA (shown in Fig. 4b) comprises an emitter (coupled with the semiconductor laser) comprising a first optical waveguide (passive waveguide) evanescently coupled with a second optical waveguide (quantum well active waveguide), wherein the first optical waveguide and the second optical waveguide are collectively configured to selectively propagate only a first mode of a plurality of optical modes. P. 21, 2nd complete para., “As long as the gain is sufficiently large, the odd mode contribution to the output field will dominate over the even mode..” Note that as shown in fig. 4(a), the odd mode extends further over the depth dimensions, i. e. the mode is expanded along the depth, which is a first dimension. 
Xia does not specifically disclose that the optical waveguide of the OSA expands the mode size of the optical signal along a second dimension.  However,  Jiang teaches in the same field of endeavor,  an optical system comprising an edge coupler (inverted taper tip 301 in Fig. 3 or Fig. 2, para. [0022-0023]) on a photonic chip. The edge coupler is configured to couple light from a photonic chip (e. g. silicon chip) to an optical fiber; the optical mode field diameter is expanded from the small value in the waveguide to the larger value in the fiber [0002], in two dimensions.  Combining the master oscillator power amplifier of Xia with the edge coupler of Jiang results in the claimed invention. One skilled in the art, e. g. an optical engineer, would have found it obvious to make this combination to efficiently couple light from the apparatus of Xia into an optical fiber for use in an optical communication network.
With regard to claim 16, the first and second waveguide are configured to selectively propagate only the odd mode of the plurality of optical modes (Xia P. 21, 2nd complete para.).
. 
Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia  as applied to claims 1 and 3  above, and further in view of O’Daniel et al. (US 2007/0058685).
With regard to claims 5-7, Xia does not disclose that the optical apparatus further comprises a grating pattern formed into the ridge portion or buried (of the semiconductor optical amplifier). However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA.  The SOA which may be tapered [0010], i. e. a ridge structure, comprises a grating pattern to transfer light from the laser [0014, Figs. 1(a)-(d). The grating may alternatively be configured between the semiconductor laser and the SOA. Including the grating pattern taught by O’Daniel in the optical apparatus of Xia would have been obvious to one skilled in the art, e. g. an optical engineer, for the purpose of efficient light transfer between the laser and the SOA.
With regard to claims 8-10, Xia discloses that the second optical waveguide extends to a first facet of the optical apparatus, and the semiconductor laser extends to an opposing second facet of the optical apparatus, and that the long axis of the semiconductor laser is aligned with the long axis of the second optical waveguide (Fig. 3). Xia does not disclose that a long axis of the semiconductor laser  intersects with the first facet at a non-orthogonal angle, nor that it is unaligned with the long axis of the second optical waveguide. However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA.  O’Daniel teaches that in an embodiment the SOA can be  angled (e. g. not intersecting with the first facet orthogonally) to align the output beam (para. [0012]).  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configured semiconductor  so that its long axis intersects with the first facet at a non-orthogonal angle, unaligned with the second waveguide, for the same reason.
nd para.). However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA (Fig. 1(a) .  The facet at which the light enters the SOA is coated with an antireflective (AR)  coating. The facet at which light is reflected into the SOA is coated with a high reflectivity (HR) coating  (para. [0026-0027).  Such coatings were well-known in the optical art to reduce parasitic reflections and optical loss; therefore it would have been obvious to one skilled in the art to include them as needed in the optical apparatus of Xia.

Information Disclosure Statement
The information disclosure statements filed on March 27, Sept. 18, 2019; Jan. 29, Aug. 5, Nov. 9, 2020, and Jan. 22, and Aug. 10, 2021 have been considered by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645